Filed 6/27/13 P. v. Sandoval CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136911
v.
ANTONIO RAMON SANDOVAL,                                              (San Francisco County
                                                                     Super. Ct. No. 205803)
         Defendant and Appellant.


         Defendant Antonio Ramon Sandoval timely appealed from an order extending his
probation after he was found to have violated its terms. His counsel has asked this court
for an independent review of the record to determine whether there are any arguable
issues. (People v. Wende (1979) 25 Cal.3d 436.) We find no arguable issues and affirm.
         Sandoval was charged by information in July 2008 with two felony firearms
counts and two felony drug counts in connection with a traffic stop in San Francisco.
The drug counts were dismissed on the District Attorney’s motion because of an inability
to sustain the burden of proof, one of the firearms counts (carrying a loaded firearm,
former Pen. Code, § 12031, subd. (a)(1))1 was reduced to a misdemeanor, and the second
firearms count was dismissed after Sandoval pleaded no contest to the misdemeanor. The
trial court suspended imposition of sentence and placed Sandoval on three years’
probation under various terms and conditions, including that he obey all laws.



1
    All statutory references are to the Penal Code.


                                                             1
       The People filed a motion to revoke probation in August 2012 after Sandoval was
charged in a misdemeanor complaint with violating the terms of a domestic relations
restraining order (§ 273.6). The prosecution’s motion to revoke in this case was based
entirely on the allegations in the separate misdemeanor restraining-order case.
       A trial was held over several days in September and October 2012 on Sandoval’s
violation of the restraining order, and a jury convicted him as charged. According to his
appellate counsel, Sandoval has appealed his misdemeanor conviction to the appellate
division of the trial court (§ 1466 [misdemeanor appeals]).
       Sandoval presented no additional evidence on the motion to revoke probation in
this case. The trial court found by a preponderance of the evidence that Sandoval had
willfully and intentionally violated the terms of probation. The court declined to revoke
Sandoval’s probation, and instead extended it under the same terms and conditions until
October 9, 2015, to coincide with probation imposed for his misdemeanor conviction for
violating a restraining order.
       Although Sandoval’s appeal is from a probation order arising out of a
misdemeanor conviction, we have jurisdiction because the case originally was charged by
information as a felony. (§§ 691, subd. (f) [felony case is one where felony is charged],
1235, subd. (b) [appeal in felony case is to court of appeal]; People v. Nickerson (2005)
128 Cal.App.4th 33, 36, 38.) We lack jurisdiction, however, to consider issues related to
the trial on Sandoval’s violation of the restraining order, and we thus may consider only
issues related to the probation order related to Sandoval’s firearms conviction. (People v.
Shoup (2001) 89 Cal.App.4th 420, 421-422 [striking briefs related to trial of
misdemeanor case because court had jurisdiction only to consider felony probation
revocation based on misdemeanor conviction].)
       No error appears in the trial court’s ruling that Sandoval violated the terms of his
probation, or in its decision to extend the length of the probation originally ordered.
There are no meritorious issues to be argued on appeal.




                                              2
     The trial court’s order extending probation is affirmed.




                                               _________________________
                                               Humes, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                                           3